Dismiss and Opinion Filed April 13, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00075-CV

              MARTHA ANNE WOOLUM, Appellant
                             V.
     MICHAEL W. AULT, DONALD AULT, AND STATE FARM INS.,
                          Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-94-06666

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Nowell
      This appeal, challenging the trial court’s March 22, 1996 judgment, was filed

January 27, 2022. Because the appeal was filed more than fifteen years after the

judgment was signed and appeared untimely, we questioned our jurisdiction over the

appeal and directed appellant to file a letter brief addressing our concern. See TEX.

R. APP. P. 26.1 (setting deadline for filing notice of appeal at twenty days from

judgment in accelerated appeals; thirty or ninety days from judgment in regular

appeals, depending on whether request for findings of fact and conclusions of law

or motion for new trial or to modify or reinstate is timely filed; and, six months from
judgment in restricted appeals), 26.3 (allowing for fifteen day extension); Brashear

v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas

2009, no pet.) (op. on reh’g) (timely filing of a notice of appeal is jurisdictional).

Although appellant filed a letter brief, nothing in her brief demonstrates we have

jurisdiction. Accordingly, on the record before us, we dismiss the appeal. See TEX.

R. APP. P. 42.3(a).




                                           /Erin A. Nowell//
220075f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARTHA ANNE WOOLUM,                          On Appeal from the 44th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-94-06666.
No. 05-22-00075-CV          V.               Opinion delivered by Justice Nowell,
                                             Justices Myers and Osborne
MICHAEL W. AULT, DONALD                      participating.
AULT, AND STATE FARM INS.,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 13th day of April, 2022.




                                       –3–